ADVISORY ACTION
For purposes of appeal, the proposed amendments filed 1/18/2022 will be entered, and an explanation of how the amended claims are rejected is provided herein. 

The entered amendments incorporate the features of previously presented claim 7, which is now canceled, into independent claim 1. In the Final Rejection mailed 11/17/2021, claims 1-7 and 9-12 were rejected under 35 USC 103 as being obvious over Kim (WO 2017/034295) in view of Kumaki (US 6,617,381). In view of the entry of the amendments, claims 1-6 and 9-12 are rejected under 35 USC 103 as being obvious over Kim (WO 2017/034295) in view of Kumaki (US 6,617,381), where the explanation of how claim 1 stands rejected is found in paragraphs 4-10 and 18-20 of the Final Rejection.

In addition to the amendments, Applicant argues the present invention provides unexpected benefits of polyamide resin compositions as claimed including the weight ratio of maleic anhydride-modified olefin-based copolymer and the calcium carbonate surface treated with the silane compound as described in amended claim 1 (p7). To support this position, Applicant points to Examples 1-3 in the present specification and further provides a Declaration filed 1/18/2022 which provides Supplemental Comparative Examples 1 and 2 (p7). In particular, Applicant argues the Supplemental Comparative Examples demonstrate weight ratios of the two components outside the claimed range and unexpectedly result in poor plating adhesion, impact resistance, thermal resistance, and/or appearance compared to the inventive Examples (p8).
The examiner appreciates Applicant’s efforts to advance prosecution and provide further evidence relating to the present invention. The examiner has reviewed the data, but respectfully submits the arguments and evidence do not successfully rebut the prima facie obviousness rejections. In particular, it is not clear that Supplemental Comparative Example 1 lies outside the claimed weight ratio range, and the presented inventive Examples are not commensurate in scope with the claimed invention. 
Regarding Supplemental Comparative Example 1, the amount of maleic-anhydride modified olefin-based copolymer (B1) is 10 wt% and the amount of calcium carbonate surface treated with silane compound (C1) is 8 wt%, which provides a ratio of 1:0.8. The weight percentages are within the claimed ranges for each component. It is not clear, however, that the weight ratio of 1:0.8 is outside the range of 
It is within the scope of this disclosure for one or more of the terms "substantially," "about," "approximately," and/or the like, to qualify each adjective and adverbs of the foregoing disclosure, to provide a broad disclosure. As an example, it is believed those of ordinary skill in the art will readily understand that, in different implementations of the features of this disclosure, reasonably different engineering tolerances, precision, and/or accuracy may be applicable and suitable for obtaining the desired result. Accordingly, it is believed those of ordinary skill will readily understand usage herein of the terms such as "substantially," "about," "approximately," and the like.
Therefore, the present specification does not establish a firm definition of “about” such that the value of 1:0.8 is necessarily outside the scope of “about 1:1”. Given the proximity of 0.8 and 1, the examiner concludes that the ratio of 1:0.8 is within the scope of the range of “about 1:1 to about 1:5”. Therefore, Supplemental Comparative Example 1 does not appear to provide a comparison, but rather indicates compositions within the claimed composition do not necessarily have the noted unexpected results.
Regarding the inventive Examples 1-3, the data is not commensurate in scope with the claimed invention. The weight ratio of (B1):(C1) of the Examples spans the range of 1:1 to 1:1.875, which is significantly narrower than the claimed range of “about 1:1 to about 1:5”. Additionally, component (B1) of the Examples is a maleic anhydride-modified ethylene-octene copolymer whereas present claim 1 broadly recites any “maleic anhydride-modified olefin based copolymer”. The difference in scope is significant enough that one of ordinary skill in the art would not be able to determine a trend in the data to reasonably conclude the stated unexpected results occur across the scope of the claimed invention.

For these reasons, the examiner maintains the rejections.

/JOHN D FREEMAN/Primary Examiner, Art Unit 1787